Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of December 18th 2020 has been considered.
Claim 1 has been amended.
Claim 17 was cancelled.
Claims 18-25 were added.
Claims 1-16 and 18-25 are pending in the current application.
Claims 1-9 are withdrawn from consideration.
Claims 10-16 and 18-25 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-16, 18 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10: The phrase “said underwater granule is a pulverized product of the underwater granule” in line 10 renders the claim indefinite. Given the fact the term “underwater granule” is defined to be a product of itself (i.e., “a product of the underwater granule”), the phrase is states a logical fallacy. Accordingly, a skilled artisan would not be reasonably apprised of the meaning of the phrase. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter. For examination purposes, the phrase is interpret to mean the underwater granule is a pulverized granule obtained by solidifying a mixture of A, B and C in water.
Regarding claims 11-16, 18 and 19: In view of the fact that dependent claims 11-16, 18 and 19 depend on independent claim 10, and since independent claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite, claims 11-16, 18 and 19 are rejected as being indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 10-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al (USPub 2011/0081444 A1) (‘Nakazawa1’) and Nakazawa et al (USPub 2014/0065260 A1) (‘Nakazawa2’). Evidenced by NPL “L-Histidine hydrochloride monohydrate” (‘Chembook’) (from https://www.chemicalbook.com/ChemicalProductProperty_EN_cb1369616.htm).

Regarding claims 10-11, 16, 20 and 23: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) dispersed through hydrogenated vegetable oil and hydrogenated animal oil each having a melting point of higher than 50ºC and lower than 90ºC and lecithin, and of dispersing the biological active ingredients in melted mixture of the oil and lecithin, and of solidifying the melted mixture in a water bath to form the underwater granule (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5). Nakazawa1 and Nakazawa 2 disclose of encapsulated lysine, arginine, ornithine and salts thereof (see Nakazawa1, claim 4) and isoleucine, threonine, glutamine, methionine tryptophan and salts thereof (see Nakazawa2, claim 5) which have a solubility between 0.001 g and 20g in 20ºC water, and of particles with a diameter from 0.5-5mm (see Nakazawa1 prima facie case of obviousness exists (see MPEP §2144.05).
As to pulverizing the solidified granules/melted mixture recited in claims 10, 20 and 23: Nakazawa1 and Nakazawa2 disclose pulverizing and sieve analysis/screening of the biological active ingredients to attain desire particle sizes (see Nakazawa1 paragraph [0044]; Nakazawa2 paragraph [0040]), but fail to disclose pulverizing the solidified granules; However, given the fact that pulverizing larger particles to attain smaller particles of desired size is well known and conventional (see Nakazawa1 paragraph [0044]; Nakazawa2 paragraph [0040]; Current Specification page 15, lines 29-34 and page 16, lines 4-16), it would have been obvious to a skilled artisan to adjust the size of the solidified granules by pulverization in order to attain granules with desired size, and thus arrive at the claimed limitations.
Regarding claims 12-13: Nakazawa1 discloses the biological active substance is between 40wt% to 60wt% (see Nakazawa1 paragraph [0043]), and Nakazawa2 discloses the biological active substance is between 40wt% to 66wt% (see Nakazawa2 Example 1, Table 1)
Regarding claims 14-15: Nakazawa1 discloses the lecithin is between 0.05wt% to 6wt% (see Nakazawa1 paragraph [0043]), Nakazawa2 discloses the lecithin is between 0.1wt% to 2wt% (see Nakazawa1 paragraph [0035])
Regarding claims 18, 21 and 24: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts 
Regarding claims 19, 22 and 25: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5).

Response to Arguments
Applicant's arguments filed on December 18th 2020 have been fully considered but they are not persuasive.

Applicant argues that the prior art references fail to render the claimed invention obvious, because Nakazawa1 discloses of pulverizing the biological active ingredients and not the solidified molten mixture. The examiner respectfully agrees; However, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ASSAF ZILBERING/Examiner, Art Unit 1792